


110 HCON 237 IH: Supporting the goals and ideals of Chronic

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 237
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Stearns (for
			 himself and Mr. Lewis of Georgia)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Chronic
		  Obstructive Pulmonary Disease Awareness Month.
	
	
		Whereas chronic obstructive pulmonary disease
			 (COPD) is primarily associated with emphysema and chronic
			 bronchitis;
		Whereas the Centers for Disease Control and Prevention
			 have estimated that 10,000,000 adults in the United States have been diagnosed
			 by a physician with COPD;
		Whereas the Centers for Disease Control and Prevention
			 have estimated that 24,000,000 adults in the United States have symptoms of
			 impaired lung function, indicating COPD is underdiagnosed;
		Whereas COPD is progressive and is not fully
			 reversible;
		Whereas as COPD progresses, the airways alveoli in the
			 lungs lose elasticity and the airway walls collapse, closing off smaller
			 airways and narrowing larger ones;
		Whereas symptoms of COPD include chronic coughing,
			 shortness of breath, increased effort to breath, increased mucus production,
			 and frequent clearing of the throat;
		Whereas risk factors for COPD include long-term smoking, a
			 family history of COPD, exposure to air-pollution or second-hand smoke, and a
			 history of frequent childhood respiratory infections;
		Whereas more than half of all adults who suffer from COPD
			 report that their condition limits their ability to work, sleep, and
			 participate in social and physical activities;
		Whereas more than half of all adults who suffer from COPD
			 feel they are not in control of their breathing, panic when they cannot catch
			 their breath, and expect their condition to worsen;
		Whereas, according to the Centers for Disease Control and
			 Prevention, nearly 119,000 adults in the United States died of COPD in 2000,
			 making COPD the fourth leading cause of death in the United States;
		Whereas the Centers for Disease Control and Prevention
			 estimated that COPD accounted for 8,000,000 office visits to doctors, 1,500,000
			 emergency department visits, and 726,000 hospitalizations by adults in the
			 United States in 2000;
		Whereas too many people with COPD are not diagnosed or are
			 not receiving adequate treatment; and
		Whereas Chronic Obstructive Pulmonary Disease Awareness
			 Month raises public awareness about the prevalence of chronic obstructive
			 pulmonary disease and the serious problems associated with the disease: Now,
			 therefore, be it
		
	
		That Congress supports the goals and
			 ideals of Chronic Obstructive Pulmonary Disease Awareness Month.
		
